DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
 Response to Amendment
The amendment filed on 03/25/2021 has been entered. As indicated in the amendments: claims 1, 13 and 14 are amended. Claims 2 -12 and 15 -17 are original. Thus, Claims 1- 17 are pending.  Applicant’s amendments are sufficient in overcoming the obviousness rejections made to the claims in the Final rejection dated 01/28/2021. Applicant’s Remarks/Arguments are fully considered (please see “Response to Arguments” section at the end) and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al. (US 2016/0120221 A1), Here in after called Mironov, in view of Jean-Yves et al. (WO 2018019543 A1) which claims priority to EP 16181949 A of priority date 06/29/2016, herein after called Jean- Yves, in further view of Campbell et al. (US 5,613, 505 A), here in after called Campbell.
Regarding claim 1, Mironov discloses a cartridge (200) for an aerosol-generating system (“for use in an aerosol-generating system”, (0005)), the cartridge comprising: a container (204) defining a cartridge cavity (a cartridge housing, (0063)); a susceptor material (270) within the cartridge cavity (the cartridge houses permeable susceptor element 210, (0063)), the susceptor material defining a plurality of interconnected interstices (susceptor element is a plurality of interconnected interstices of ferrite mesh, (0063)); and an aerosol-forming substrate within the plurality of interconnected interstices (a liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh, (0063)).
Mironov does not explicitly disclose the aerosol-forming substrate being a gel with a stable form at room temperature.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1-5, page 1), also teaches that an aerosol forming substrate in the form of a gel that is solid at room temperature (line 20 -21,page 1), hence stable at room temperature.
The advantage of the aerosol-forming substrate in the form of a gel is to reduce the risk of leakage from the device during storage and transport, or during use. Replenishing of the 
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol- generating system disclosed by Mironov to include an aerosol-forming substrate being a gel with a stable form at room temperature in order to reduce the risk of leakage from the device during storage and transport, or during use as taught in Jean-Yves.
Mironov in view of Jean-Yves still does not explicitly teach that the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity.
However, Campbell that teaches aerosol generating tobacco flavor medium (FIG. 10B), also teaches the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity (a screen, mesh or perforated foil of suitable susceptor material, integral layer 400, is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM (aerosol-forming substrate), ((10: 44 – 51) and FIG. 10B), here the susceptor material 400 and the aerosol generating tobacco flavor medium TM (aerosol-forming substrate) are integrally intermeshed (coextensive) as shown in FIG.10B)).
The advantage of this coextensive (intermeshed) arrangement between the aerosol-forming substrate (aerosol generating tobacco flavor medium TM) and the susceptor material (mesh 400) is increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the aerosol generating tobacco flavor medium to conduct heat thereto (10: 51 -55), resulting in efficient and uniform inductive heating of the tobacco flavor substrate.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the aerosol generating cartridge disclosed by Mironov in view of Jean-Yves to have the susceptor material and the aerosol generating substrate to be coextensive (intermeshed) in the cartridge in order to increases the effective interface area between the 
Regarding claim 2, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 1,wherein the susceptor material comprises a ferromagnetic metallic material (the susceptor element is a ferromagnetic susceptor element, Mironov (0059)).
Regarding claim 3, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 1, wherein the susceptor material comprises at least one of ferritic iron, ferromagnetic steel, stainless steel, or aluminum (the mesh susceptor element is a ferrite mesh susceptor element or a ferrous mesh susceptor element, Mironov (0011)).
Regarding claim 4, Mironov in view of Jean-Yves teaches in further view of Campbell the cartridge according to claim 1, wherein the susceptor material comprises a metallic wool (the susceptor element is a mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, Mironov (0073)).
Regarding claim 5, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 4, wherein the metallic wool comprises a bundle of metallic filaments defining spaces in between that form the plurality of interconnected interstices (the susceptor element is a mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, Mironov (0013)).
Regarding claim 6, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 1, wherein the susceptor material comprises a metallic foam (the aerosol-forming substrate is impregnated onto a carrier of capillary material of suitable materials that are a sponge or foam material like foamed metal or a fibrous material, Mironov (0024)).
Regarding claim 7, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 6, wherein the metallic foam is an open-cell foam defining open cells that form the plurality of interconnected interstices (the capillary materials that are a sponge or foam material like foamed metal or a fibrous material extend into interstices in the susceptor element, Mironov (0024)).
Regarding claim 8, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 1, wherein the cartridge cavity (cartridge housing 204, Mironov (FIG.2)) is a blind cavity having a closed end and an open end (cartridge housing 204 has a cavity for holding capillary material and filled with liquid aerosol-forming substrate, Mironov (0063), the cavity of cartridge housing 204 is closed on one end and has open end covered by a permeable susceptor element 210, hence a blind cavity).
Regarding claim 9, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 8. But, Mironov and Campbell do not explicitly teach a seal extending across the open end of the cartridge cavity so that the susceptor material and the aerosol-forming substrate are sealed within the cartridge cavity by the seal.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1-5, page 1), also teaches a seal extending across the open end of the cartridge cavity (the gel is sealed in the cavity of the container by a fragile sealing foil 214, Jean-Yves (FIG.2)) so that the susceptor material and the aerosol forming substrate are sealed within the cartridge cavity by the seal (this contains the gel in the cartridge cavity by providing sealing at the open end, Jean-Yves (FIG.2)).
The advantage of having a fragile sealing foil like 214 extending across the open end of the cartridge cavity is to provide an inexpensive foil seal extending across the open end of the cartridge cavity that can be easily pierced to form airflow path by the piercing portion of the mouthpiece during use (page 11, line 17 – 25).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge housing of claim 8 to include a sealing foil extending across the open end of the cartridge cavity in order to provide an inexpensive foil seal extending across 
Regarding claim 10, Mironov in view of Campbell teaches the cartridge according to claim 1 where the aerosol- forming substrate may be solid or liquid or comprise both solid and liquid components, Mironov (0022) or aerosol generating tobacco flavor medium, Campbell ((10: 44 – 51) and FIG. 10B). But, 
Mironov in view of Campbell do not explicitly teach that the aerosol-forming substrate is thermoreversible gel.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol- forming substrate to generate an aerosol (line 1-5, page 1), also teaches that the gel is a thermoreversible gel (the gel comprises a thermoreversible gel, Jean-Yves, (line 14- 16, page 2)).
The advantage of the gel being thermoreversible is that because the gel will become fluid when heated to a melting temperature and will set into a gel again at a gelation temperature, (line 14-16, page 2), the aerosol-forming substrate remains in the form of a gel except when heated for use and reduces the risk of leakage from the device during storage and transport (line 25 - 31, page 1). 
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol- generating system disclosed in claim 1 by Mironov in view of Campbell to include an aerosol-forming substrate that has a thermoreversible gel in order to reduce the risk of leakage from the device during storage and transport as taught in Jean-Yves.
Regarding claim 11, Mironov in view of Campbell teaches the cartridge according to claim 1, wherein where the aerosol-forming substrate may be solid or liquid or comprise both solid and liquid components, Mironov (0022) or aerosol generating tobacco flavor medium, Campbell ((10: 44 – 51) and FIG. 10B). But,

However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1 - 5, page 1), also teaches that the gel has a melting temperature of at least 50 degrees Celsius (preferably the melting temperature of the gel is above 50 degrees Celsius, Jean- Yves (line 18 -20, page 2)).
The advantage of the aerosol-forming substrate being a gel that has a melting temperature of at least 50 degrees Celsius is to ensure that the gel melts relatively easily for use when heated while remaining solid when stored at gelation temperature or room temperature to prevent leakage (line 16 -24, page 2).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol-generating system taught by Mironov in view of Campbell to include an aerosol-forming substrate to be a gel that has a melting temperature of at least 50 degrees Celsius in order to reduce the risk of leakage from the device during storage and transport as taught in Jean-Yves.
Regarding claim 12, Mironov in view of Campbell teaches the cartridge according to claim 1, wherein where the aerosol-forming substrate may be solid or liquid or comprise both solid and liquid components, Mironov (0022) or aerosol generating tobacco flavor medium, Campbell ((10: 44 – 51) and FIG. 10B). But,
Mironov in view of Campbell do not explicitly teach the aerosol-forming substrate is a gel that comprises at least one of nicotine or a tobacco product.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1 - 5, page 1), also teaches that the gel comprises at least one of nicotine or a tobacco product (the gel may comprise nicotine or a tobacco product or another target compound for delivery to a user, Jean-Yves, (line 30-31, page
2)).

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the aerosol-forming substrate to be a gel that comprises at least one of nicotine or a tobacco product in order to safely store such compositions of nicotine or a tobacco product in a gel (solid) form that would otherwise be skin irritants and toxic in liquid forms as taught in Jean-Yves.
Regarding claim 13, Mironov discloses an aerosol-generating system (FIG.1) comprising: a cartridge (200) comprising a container (204), a susceptor material (270), and an aerosol- forming substrate (a liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh, (0063)), the container defining a cartridge cavity (a cartridge housing 204 defines the cavity, (0063)), the susceptor material within the cartridge cavity (the cartridge houses permeable susceptor element 210, (063)), the susceptor material defining a plurality of interconnected interstices (the susceptor element is a mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, (0013)), the aerosol-forming substrate within the plurality of interconnected interstices (a liquid aerosol forming substrate that forms a meniscus in the interstices of the mesh, (0063)), and an aerosol-generating device (700) comprising a housing (101), an electrical heater (770), an electrical power supply (702), and a controller (104), the housing (707) defining a device cavity configured to receive the cartridge (the main housing 101 also defines a cavity 112 into which the cartridge 200 is received, (0067)), the electrical heater (110) comprising an inductive heating element (the heater 110 is an inductive coil, (0062)) configured to heat the susceptor material when the cartridge is received within the device cavity (the coil is configured to inductively heat the susceptor element which in turn heats the aerosol-forming substrate (0059)), the controller (704)  (the control electronic circuitry 104 is configured to provide a high frequency oscillating current to the inductor coil 110, (0078)).
Mironov does not explicitly disclose that the aerosol-forming substrate being a gel with a stable form at room temperature.
 However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1-5, page 1), also teaches that an aerosol forming substrate in the form of a gel that is solid at room temperature (line 20 -21,page 1), hence stable at room temperature.
The advantage of the aerosol-forming substrate in the form of a gel is to reduce the risk of leakage from the device during storage and transport, or during use. Replenishing of the device with aerosol forming substrate when depleted or exhausted may also be improved, for example by reducing the risk of leakage or spillage (line 25 - 31, page 1). 
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol - generating system disclosed by Mironov to include an aerosol-forming substrate being a gel with a stable form at room temperature in order to reduce the risk of leakage from the device during storage and transport, or during use as taught in Jean-Yves.
Mironov in view of Jean-Yves still does not explicitly teach that the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity.
However, Campbell that teaches aerosol generating tobacco flavor medium (FIG. 10B), also teaches the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity (a screen, mesh or perforated foil of suitable susceptor material, integral layer 400, is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM (aerosol-forming substrate), ((10: 44 – 51) and FIG. 10B), here the susceptor material 400 and the aerosol generating tobacco flavor medium TM (aerosol-forming substrate) are integrally intermeshed (coextensive) as shown in FIG.10B)).
The advantage of this coextensive (intermeshed) arrangement between the aerosol-forming substrate (aerosol generating tobacco flavor medium TM) and the susceptor material (mesh 400) is increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the aerosol generating tobacco flavor medium to conduct heat thereto (10: 51 -55), resulting in efficient and uniform inductive heating of the tobacco flavor substrate.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the aerosol generating cartridge disclosed by Mironov in view of Jean-Yves to have the susceptor material and the aerosol generating substrate to be coextensive (intermeshed) in the cartridge in order to increases the effective interface area between the susceptor and aerosol generating substrate that increases the thermal contact and results in efficient and uniform inductive heating of the substrate.
Regarding claim 14, Mironov discloses a method of assembling a cartridge for an aerosol-generating system (an assembly of cartridge 200, (0063)), the method comprising: providing a container defining a cartridge cavity (a cartridge 200 with housing 204, (0063)); inserting a susceptor material into the cartridge cavity (cartridge housing 204 holds a capillary materials and a permeable susceptor elements 210, (0063)), the susceptor material defining a plurality of interconnected interstices (the susceptor element is a ferrite interstices of mesh, (0063)); introducing a liquid aerosol-forming substrate into the cartridge cavity (the cartridge housing 204 is filled with liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh
(0063)).
Mironov does not disclose gelating the liquid aerosol-forming substrate to form a gel with a stable form at room temperature, the gel being within the plurality of interconnected interstices.
 gelation temperature wherein the gel comprises a mixture of materials like gelling agents (line 14 -24, page 2).
The advantage of gelating the liquid aerosol-forming substrate to form a gel with a stable form at room temperature, the gel being within the plurality of interconnected interstices is to reduce the risk of leakage from the device during storage and transport, or during use (line
25-31, page 1).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of assembling a cartridge for an aerosol- generating system disclosed by Mironov to include a step of gelating the liquid aerosol-forming substrate to form a gel with a stable form at room temperature, the gel being within the plurality of interconnected interstices is to reduce the risk of leakage from the device during storage and transport, or during use as taught in Jean-Yves.
Mironov in view of Jean-Yves still does not explicitly teach that the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity.
However, Campbell that teaches aerosol generating tobacco flavor medium (FIG. 10B), also teaches the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity (a screen, mesh or perforated foil of suitable susceptor material, integral layer 400, is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM (aerosol-forming substrate), ((10: 44 – 51) and FIG. 10B), here the susceptor material 400 and the aerosol generating tobacco flavor medium TM (aerosol-forming substrate) are integrally intermeshed (coextensive) as shown in FIG.10B)).
The advantage of this coextensive (intermeshed) arrangement between the aerosol-forming substrate (aerosol generating tobacco flavor medium TM) and the susceptor material (mesh 400) is increases the effective interface area between the susceptor and tobacco flavor 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the aerosol generating cartridge disclosed by Mironov in view of Jean-Yves to have the susceptor material and the aerosol generating substrate to be coextensive (intermeshed) in the cartridge in order to increases the effective interface area between the susceptor and aerosol generating substrate that increases the thermal contact and results in efficient and uniform inductive heating of the substrate.
Regarding claim 15, Mironov in view of Jean-Yves in further view of Campbell teaches the method according to claim 14, wherein the cartridge cavity is a blind cavity having a closed end and an open end (cartridge housing 204 has a cavity for holding capillary material and filled with liquid aerosol-forming substrate, Mironov (0063), the cavity of cartridge housing 204 is closed on one end and has open end covered by a permeable susceptor element 210, hence a blind cavity), the method further comprising: positioning a seal across the open end of the cartridge cavity (the gel is sealed in the cavity of the container by a frangible sealing foil 214, Jean -Yves (FIG.2)); and securing the seal to the container so that the susceptor material and the gel are sealed within the cartridge cavity by the seal (this contains the gel in the cartridge cavity by providing sealing at the open end, Jean-Yves (FIG.2)).
Claims 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov, in view of Jean- Yves in further view of Campbell modified by Fursa (WO 2017178394 A1), here in after called Fursa.
Regarding claim 16, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 1. But,
Mironov in view of Jean-Yves in further view of Campbell do not explicitly teach that the susceptor material comprises a coating encapsulating a surface of the susceptor material.

The advantage of the encapsulating external layer is to provide protection of direct contact between the susceptor and other elements of the aerosol-generating article as it is subjected to high heating temperature in excess of 250 degree Celsius.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge of claim 1 disclosed by Mironov in view of Jean-Yves to include a susceptor material that has a protective layer (coating) encapsulating the susceptor in order to provide protection of direct contact between the susceptor and other elements of the aerosol-generating article as it is subjected to high heating temperature in excess of 250 degree Celsius.
Regarding claim 17, Mironov in view of Jean-Yves in further view of Fursa teaches the cartridge according to claim 16, wherein the coating comprises a glass, a ceramic, or both a glass and a ceramic (a susceptor that has a protective external layer (coating), for example a protective ceramic layer or protective glass layer encapsulating the susceptor, Fursa (line 24 -29, page 7)).
Response to Arguments
Drawings
The examiner would like to thank the applicant for noting that the last Office Action (Final dated 01/28/2021) didn’t indicate the status of the drawings and this Office action satisfies the applicant requests by indicating the drawing(s) filed on 06/07/2018 are accepted.
Response to arguments regarding Claim Rejection under 35 U.S.C. § 103
Applicant’s arguments with respect to the obviousness rejection(s) of independent claims 1, 13 and 14 and dependent claims 2-12 and 15- 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761